IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


CAMI STOUGH,

              Appellant,

 v.                                                       Case No. 5D16-1001

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed December 9, 2016

Appeal from the Circuit Court
for Orange County,
Jenifer M. Harris, Judge.

Eric D. Dunlap and Steven K. Foster,
Assistant General Counsels, of Orange
County Sheriff's Office, Orlando, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Cami Stough, a sergeant with the Orange County Sheriff’s Office, appeals the trial

court’s order finding her in direct criminal contempt for refusing an order to bring detained

juveniles into the courtroom. See Fla. R. Crim. P. 3.830. She argues, inter alia, that the

contempt proceedings did not comport with the requirements of rule 3.830, and further,
that the record does not support the trial court’s finding of direct criminal contempt. We

agree and commend the State for properly conceding error. Accordingly, we reverse the

order on appeal and remand with instructions to vacate the order.

      REVERSED and REMANDED.

SAWAYA, BERGER and LAMBERT, JJ., concur.




                                            2